Citation Nr: 1635597	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  08-37 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for neurological impairment of the bladder, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for neurological impairment of the left lower extremity, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for neurological impairment of the upper extremities, to include as secondary to a service-connected disability.  

4.  Entitlement to service connection for a bone marrow disability, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to May 2003.  

These matters come to the Board of Veterans' Appeals (Board) from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran testified before a decision review officer (DRO) in March 2009, and a transcript of the hearing has been associated with the claims file.  The Veteran's November 2008 VA Form 9 substantive appeal also requested a hearing before the Board; however, this request was subsequently withdrawn by the Veteran in March 2011.  38 C.F.R. § 20.704(e) (2015).  

To the extent that Veteran's appeal previously included a claim of entitlement to service connection for neurological impairment of the right lower extremity, the Board notes that a March 2016 RO decision granted service connection for radiculopathy of the right lower extremity, rated as 20 percent disabling effective July 20, 2007.  As such, that issue is no longer before the Board on appeal.  

Additionally, following a June 2015 RO decision which granted service connection for a Tarlov cyst, the Veteran submitted a June 2015 notice of disagreement (NOD) seeking a 40 percent disability rating for her Tarlov cyst, which she felt should be rated analogous to her already service-connected lumbosacral strain syndrome.  Thereafter, a November 2015 RO decision granted an increased 40 percent disability rating for the combined Tarlov cyst and low back disability.  As such, the Veteran's June 2015 NOD has been resolved by a full grant of the benefit requested.  

The remaining matters on appeal have been previously remanded by the Board in September 2011, August 2014, and February 2016.  As discussed further below, there has been substantial compliance and sufficient development with respect to the Veteran's claims of entitlement to service connection for neurological impairment of the bilateral upper extremities and a bone marrow disability, such that no further remand is required and the Board will proceed with its adjudication of those issues.  Stegall v. West, 11 Vet. App. 268 (1998).  However, additional development is required regarding the Veteran's claims of entitlement to service connection for neurological impairment of the bladder and left lower extremity, to include as secondary to a service-connected disability.  Therefore, these issues are REMANDED to the Agency of Original Jurisdiction (AOJ).  

Finally, the issue of entitlement to vocational rehabilitation benefits has been raised by the record in an April 2016 claim which has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  The Veteran does not have a current neurological impairment of the upper extremities which had onset during active service or which is otherwise etiologically related to active service, to include a service-connected disability.  

2.  The Veteran does not have a current bone marrow disability which had onset during active service or which is otherwise etiologically related to active service, to include a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for neurological impairment of the upper extremities, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for a bone marrow disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO provided the required notice regarding the Veteran's service connection claims adjudicated herein within July 2003 and July 2007 notice letters, as well as within numerous subsequent notice letters.  

Regarding the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay statements have been obtained and associated with the claims file.  

The Veteran was provided with relevant VA examinations in August 2003, August 2007, October 2007, October 2008, and October 2014, and the examination reports have been associated with the claims file.  The Board finds the examinations and resulting opinions are adequate and provide sound bases upon which the Board may adjudicate the Veteran's claims on appeal.  The VA examiners interviewed and examined the Veteran, considered his provided history and medical records, and provided analyses to support the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Neither the Veteran nor her representative has identified any additional evidence to be added to the claims file regarding the claims adjudicated herein.  As all necessary development has been accomplished regarding the claims adjudicated herein, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection for a present disability, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Congress specifically limited entitlement to service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

For certain chronic disorders, including organic disease of the nervous system, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required to establish entitlement to service connection.  38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining the probative value of that evidence, attention is directed to both competency and credibility.  Competency is a legal concept determining whether testimony may be heard and considered.  Credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with unique and readily identifiable features that are capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Neurological Impairment of the Upper Extremities

The Veteran claims entitlement to service connection for neurological impairment of the upper extremities, to include as secondary to a service-connected disability.  

The service medical records document a normal clinical evaluation in April 1999 at the time of the Veteran's enlistment.  In a concurrent report of medical history, the Veteran reported she was in good health with no reported conditions.  In December 2002, the Veteran was seen with a complaint of lower back pain after she fell from a stool.  She also reported numbness and tingling in the right hand and foot, and was assessed with sacroiliac hypomobility.  In a March 2003 report of medical history, the Veteran reported recurrent back pain and numbness or tingling in the hands.  

The Veteran filed her claim of entitlement to service connection for tingling in the fingers in June 2003, one month after service separation.  At an August 2003 VA examination, the Veteran reported tingling in the fingertips bilaterally, especially upon exertion.  A physical examination of the upper extremities was unremarkable, with no diagnosis regarding the upper extremities made by the examiner.  

Private treatment records from September 2003 document that the Veteran's upper extremity reflexes were normal.  

A May 2004 physical examination for the Navy Reserves documents a normal clinical evaluation, with no relevant conditions reported in a concurrent report of medical history.  

VA treatment records from August 2006 document that the Veteran's upper extremity reflexes were normal.  On VA examination of the back in November 2006, the Veteran did not report any problems with the upper extremities.  

At a November 2007 VA examination, the examiner noted that the Veteran complained of numbness in the fingertips in July 2007 upon exertion.  Upon sensory examination, the Veteran's bilateral upper extremities were normal.  

At an October 2008 VA examination, a physical examination revealed normal strength, reflexes, and sensation in the bilateral upper extremities.  The VA examiner opined that it was improbable that any symptoms of the Veteran's hands and fingers were secondary to her Tarlov cyst as the anatomy and innervation would not support that.  

At an October 2014 VA examination, the examiner noted that the Veteran's main reported symptoms included back pain with associated right leg and bladder symptoms, as compared to prior complaints of upper extremity paresthesias.  Following a physical examination, the examiner opined that there was no current pathological neurological disability affecting the upper extremities that had been documented or diagnosed.  The examiner stated that even though the Veteran had reported tingling in her hands on separation from active service in March 2003, there was no neurological disability that was diagnosed.  The examiner concluded that there was no pathological diagnosis to explain the complaints during active service or since that time.  

After thorough consideration of the evidence of record, the Board finds that the Veteran does not have a current disability manifested by neurological impairment of the bilateral upper extremities, such that service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Moreover, no neurological condition of the upper extremities was diagnosed within one year of service Separation which would warrant presumptive service connection for a chronic disease of the nervous system.  38 C.F.R. § 3.309(a) (2015).  

To the extent that the Veteran asserts that she has a current disability manifested by neurological impairment of her bilateral upper extremities which is due to active service or a service-connected disability, the Board finds her statements to be of little probative value.  The Veteran, while competent to report observable symptomatology such as numbness or tingling in her hands and fingers, does not possess the medical training or expertise to diagnose a complicated neurological condition or to provide a nexus opinion relating such condition to active service or a service-connected disability.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not submitted any competent evidence showing that there is any current neurologic disability of the upper extremities or that any current neurologic disability of the upper extremities is related to service.

Therefore, the Board finds that the preponderance of the evidence weighs against the claim of entitlement to service connection for neurological impairment of the upper extremities, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Bone Marrow Disability

The Veteran also claims entitlement to service connection for a bone marrow disability, to include as secondary to a service-connected disability.  

The service medical records show a normal clinical evaluation in April 1999 at the time of the Veteran's enlistment.  In a concurrent report of medical history, the Veteran reported she was in good health with no reported bone marrow condition.  In a March 2003 report of medical history, the Veteran did not report any relevant condition.  A May 2004 physical examination for the Navy Reserves documents a normal clinical evaluation, with no relevant condition reported in a concurrent report of medical history.  

VA treatment records from July 2007 show an MRI study which revealed diffuse bone marrow signal abnormality throughout the Veteran's cervical and lumbar spine, consistent with marrow replacement process.  It was noted that the finding might simply represent replacement of normal fatty marrow by hematopoietic red marrow in a patient with chronic anemia.  However, clinical correlation was recommended because a pathologic marrow replacement process could not be excluded.  

At an August 2007 VA examination, a VA examiner noted that due to the bone marrow abnormality on MRI, the Veteran underwent a bone marrow biopsy, which showed no pathology.  Rather, the biopsy showed normocellular marrow without signs of megaloblastosis or infiltrative or myeloproliferative disorders.  On subsequent VA examination in October 2007, the examiner stated that because of the negative bone marrow biopsy, the question of a bone marrow problem could be excluded.  Similarly, an October 2014 VA examiner noted the previous suspicion of possible bone marrow pathology after a July 2007 MRI, with a normal bone marrow biopsy thereafter and thus concluded that there was no bone marrow pathology diagnosed in the past or present.  

After thorough consideration of the evidence of record, the Board finds that the Veteran does not have a current bone marrow disability, and that service connection for a bone marrow disability is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  To the extent that the July 2007 MRI detected a bone marrow abnormality, subsequent VA treatment records show that further testing, including a bone marrow biopsy, was negative.  Moreover, VA examiners have concluded that there was no diagnosed bone marrow disability.  

To the extent that the Veteran asserts that she has a current bone marrow disability which is due to active service or a service-connected disability, the Board finds her statements to be of little probative value.  The Veteran, while competent to report observable symptomatology, does not possess the medical training or expertise to diagnose an internal bone marrow condition or to provide a nexus opinion relating any bone marrow disability to active service or a service-connected disability.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Therefore, the Board finds that the preponderance of the evidence weighs against the claim of entitlement to service connection for a bone marrow disability, as the preponderance of evidence is against a finding that the Veteran has any bone marrow disability.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).





ORDER

Entitlement to service connection for neurological impairment of the upper extremities, to include as secondary to a service-connected disability, is denied.  

Entitlement to service connection for a bone marrow disability, to include as secondary to a service-connected disability, is denied.  


REMAND

Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the claims of entitlement to service connection for neurological impairment of the bladder and left lower extremity, to include as secondary to a service-connected disability.  Specifically, a remand is required to obtain an addendum VA opinion to clarify the conflicting evidence of record.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Most of the probative value of a medical opinion lies in its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The August 2007 VA examiner opined that it was less likely as not that the Veteran's bilateral lower extremity neuropathy was a result of a service-connected back disability, as that type of condition would not be a result of a lumbosacral strain.  Therefore, the etiology of the neuropathy was unclear.  Similarly, the August 2007 VA examiner concluded that it was less likely as not that the Veteran's loss of bladder control was a result of the service-connected lumbosacral strain, as the type of problem would not be a residual of a low back strain.  

Following an October 2007 VA examination, the Veteran was diagnosed with peripheral neuropathy of the lower extremities secondary to vitamin B12 reduction, although the examiner noted that the Veteran had been scheduled for electromyography (EMG) testing of the lower extremities and bladder to attempt to positively and objectively delineate the existing issues, due to the subjectivity of her past problems and reports.  

November 2007 EMG testing found a relatively normal nerve conduction study, with no evidence of peripheral neuropathy or radiculopathy, although it was noted that there might have been some mild slowing of the left tibial nerve under the tarsal tunnel although it was the less-symptomatic side.  

A January 2008 VA examiner reviewed the November 2007 EMG results and stated that the noted slowing of the left tibial nerve may be mechanical, but did not appear to be related to anything other than that.  Therefore, the Veteran did not have peripheral neuropathy in the lower extremities.  However, the examiner also stated that other than the Veteran's Tarlov cyst problem, there did not appear to be anything found up to the present time that would cause her current symptoms of weakness and tingling in the lower extremities.  

VA treatment records from February 2008 document that the Veteran's past medical history was significant for loss of bladder control and bilateral lower extremity neuropathy.  It was also noted that her vague symptoms of tingling might be related to a spinal Tarlov cyst.  In March 2008, it was noted that urinary urgency, frequency, and incontinence were thought to be secondary to the spinal cord Tarlov cyst.  However, it was unclear whether they were related.  The Veteran had a small bladder capacity, without nocturia, detrusor instability, or dyssynergia, which would indicate that a lot of her symptoms were related to her fluid intake.  In June 2008, it was again noted that it was unclear as to how much her Tarlov cyst was impacting or irritating her bladder.  

Following a VA examination in October 2008, the examiner concluded that it was inherently improbable that the Veteran's left leg symptoms were secondary to the Tarlov cyst, as the anatomy and innervation would not support that based on the right sacral location of the Tarlov cyst and its affected roots.  Additionally, the examiner concluded that it was clear that the Veteran's urinary symptoms were caused by fluid intake and small bladder capacity.  The examiner reasoned that if the urinary symptoms were caused by the Tarlov cyst, one would expect to see nocturia and detrusor instability, which the Veteran did not have.  Moreover, her symptoms improved with oxybutynin treatment, which would not happen if her urinary symptoms were due to root involvement by the cyst.  

At an October 2014 VA examination, the examiner noted that VA neurosurgery first stated in September 2007 that the Veteran's sacral Tarlov cyst might be causing back pain and lower extremity symptoms.  The examiner could not go so far as to opine that the Veteran's intermittent complaints of paresthesias in the feet and bladder incontinence were related to the Tarlov cyst, as there was no pathological diagnosis to explain the Veteran's symptoms.  However, the examiner noted that a review of medical literature indicated that in a small percentage of findings, a Tarlov cyst could cause significant problems including low back pain, occasional low radicular pain, occasional bowel and bladder dysfunction, and occasional leg weakness.  The examiner also noted the prior negative EMG results, but stated that the symptoms might not have been recorded because they were intermittent.  Finally, the examiner stated that if the Veteran could be service-connected for the Tarlov cyst, it may allow for further evaluation by a specialist in the future.  The examiner recommended that because of the sensitive and difficult nature of the Veteran's case, and because there had not been enough time for a specialist to make a final definitive statement regarding the Veteran's bladder problems and paresthesias in the lower legs, the case might deserve further evaluation to help clarify the complaints.  

A June 2015 rating decision granted service connection for a Tarlov cyst, and a November 2015 rating decision granted a 40 percent rating for the Tarlov cyst with low back disability.  

To the extent the September 2015 VA examination did not document any neurological impairment of the left lower extremity, the Board notes that the evidence documents peripheral neuropathy of the bilateral lower extremities during the appeal period.  Therefore, and in light of the evidence regarding the possible relationship between the now service-connected Tarlov cyst and the complaints of neurological impairment of the left lower extremity and bladder, the Board finds additional examination would be beneficial in order to determine the etiology of the complaints regarding the left lower extremity and bladder.  

Additionally, while the matters are on remand, reasonable steps should be taken to obtain any outstanding relevant private or VA treatment records.  38 U.S.C.A. § 5103A (b)(1) (West 2014); 38 C.F.R. § 3.159(c)(1) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant private or VA treatment records, after obtaining authorization from the Veteran as necessary.  Ensure that all pertinent records are associated with the claims file and all responses, positive or negative, are properly documented, and the Veteran is properly notified.  

2.  Schedule the Veteran for a VA neurology examination with a medical doctor neurologist to determine the nature of any neurological impairment of the bladder or the left lower extremity, to include as secondary to a service-connected disability.  All indicated tests and studies should be conducted.  The examiner must review the claims file and should note that review in the report.  A complete rationale for any opinion should be provided.  Following a review of the relevant evidence and clinical evaluation, the examiner is requested to provide opinions as to the following:

(a) Does the Veteran have a diagnosed neurologic disability of the left lower extremity, either currently or at any time during the pendency of the claim?  

(b) Is it at least as likely as not (a 50 percent probability or greater) that a neurologic disability of the left lower extremity is etiologically related to active service or that it manifested within one year following separation from active service?  

(c) Is it at least as likely as not (a 50 percent probability or greater) that a neurologic disability of the left lower extremity was caused by a service-connected disability, including a lumbar spine disability or Tarlov cyst?  

(d) Is it at least as likely as not (a 50 percent probability or greater) that a neurologic disability of the left lower extremity was aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability, including a lumbar spine disability or Tarlov cyst?  

(e) Does the Veteran have a diagnosed neurologic impairment of the bladder, either currently or at any time during the pendency of the claim?  

(f) Is it at least as likely as not (a 50 percent probability or greater) that neurologic impairment of the bladder is etiologically related to active service or that it manifested within one year following separation from active service?  

(g) Is it at least as likely as not (a 50 percent probability or greater) that neurologic impairment of the bladder was caused by a service-connected disability, including a lumbar spine disability or Tarlov cyst?  

(h) Is it at least as likely as not (a 50 percent probability or greater) that neurologic impairment of the bladder was aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability, including a lumbar spine disability or Tarlov cyst?  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


